Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157585                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 157585
                                                                    COA: 342154
                                                                    Oakland CC: 2017-261877-FH
  PAUL ROBERT MANIZAK,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 13, 2018 order
  of the Court of Appeals is considered. We DIRECT appellate counsel, Tracie Gittleman,
  to file a supplemental brief addressing why she did not pursue an appeal on the
  defendant’s behalf. Counsel shall file the supplemental brief within 28 days of the date
  of this order.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 14, 2018
           d1211
                                                                               Clerk